DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the descriptions of Figs. 1-4 in the specification do not appear to correspond to Figs. 1-4 of the drawings. Fig. 1 shows a cross-sectional view, not a front view of the water treatment device. Fig. 2 shows a cross-sectional view, not a perspective view of the device. Fig. 3 appears to show a front view, not a cross-sectional view of the device. Fig. 4 appears to show a perspective view, not a cross-sectional view of the device. Further, the reference signs in the drawings do not appear to correspond to parts mentioned in the specification. For example, in Figs. 1 and 2, reference character “115” appears to show a cover, but it has been used to designate a housing in the description. Reference character “120” appears to show an upper chamber, but it has been used to designate a lower chamber in the description. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” has been used to designate both an opening and a nozzle.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because none of the reference signs mentioned in the description in connection with Figs. 3-16 are in the drawings. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110, 119, 121, 127, 129, 131, 133, 137, 150, 155, 157, 159, 170, 175, 177, 185, 190, 195.  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because none of the reference signs included in Figs. 9, 10, 13, 14, and 16 are mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend. The recitation in claims 22 and 28 of “wherein the chemical material is calcium hpochlorite” merely relate to an intended use which does not further limit the apparatus defined in independent claims 1 and 23 to any particular structure. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-21 and 23-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-21 the claims are allowed because the prior art of record does not disclose or fairly suggest the features: a dissolving bowl arranged at an 
Regarding claims 23-27 the claims are allowed because the prior art of record does not disclose or fairly suggest the features: a dissolving bowl arranged within a housing and comprising an open-ended top rim portion in communication with the upper chamber for receiving a chemical material therefrom and a closed bottom portion; a grid disposed within the dissolving bowl and arranged between the top rim portion and the closed bottom portion of the dissolving bowl, the grid for supporting solid, undissolved chemical material on a top surface thereof and maintaining physical separation of solid, undissolved chemical material from at least the bottom portion of the dissolving bowl, and a nozzle disposed within the dissolving bowl and positioned proximate the bottom portion, the nozzle arranged to direct flow of aqueous fluid into the dissolving bowl and towards the grid to thereby cause aqueous fluid to contact and dissolve at least some . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774